NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




             United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted June 20, 2008
                                  Decided August 25, 2008

                                            Before

                             WILLIAM J. BAUER, Circuit Judge

                             RICHARD D. CUDAHY, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

Nos. 06-3522 & 06-3896

UNITED STATES OF AMERICA,                      Appeals from the United States District
     Plaintiff-Appellee, Cross-Appellant,      Court for the Northern District of Illinois,
                                               Eastern Division.
       v.
                                               No. 04 CR 950
DEBORAH AHMAD BEY,
     Defendant-Appellant, Cross-Appellee.      Wayne R. Andersen,
                                               Judge.

                                            ORDER

        In an unpublished order, we held that Deborah Ahmad Bey’s three-month sentence
of imprisonment for making false statements in her bankruptcy jury trial was unreasonably
short, and remanded for resentencing. United States v. Ahmad Bey, 244 F. App’x 57, 58 (7th
Cir. 2007). The Supreme Court granted Bey’s petition for a writ of certiorari, vacated our
judgment, and remanded the case to us for reconsideration in light of Gall v. United States,
128 S. Ct. 586 (2007). See Bey v. United States, 128 S. Ct 2089 (2008). In Gall, the Supreme
Court held that appellate courts may not presume sentences outside the guidelines range
are unreasonable, and that we may not use a rigid formula for determining whether an out-
of-guidelines sentence is justified. Gall, 128 S. Ct. at 594-95, 597. But we did not use either
Nos. 06-3522 & 06-3896                                                                   Page 2

of those approaches prior to Gall. See United States v. McIlrath, 512 F.3d 421, 426 (7th Cir.
2008). Nor did we apply either approach previously in resolving this case. Our earlier
analysis is therefore unaffected by Gall, and our earlier order that the district judge
resentence the defendant remains correct.